Title: From Thomas Appleton to Stephen Cathalan, Jr., 24 January 1807
From: Appleton, Thomas
To: Cathalan, Stephen, Jr.


                        
                            Sir
                            
                            Leghorn 24th. January 1807.
                        
                        I have delayed hitherto replying to your letters of the 4th. 8ber. last resquesting me to purchase
                            some small articles for the use of the President, in the hopes to send the whole together, but the truth is, I have not as
                            yet been able to procure the raisins—I have then shipped by the Wm Bingham Captn. Cunningham for Baltimore a parmasan
                            Cheese & some of the best neapolitan macaroni;—an account of which I now enclose & have drawn on you of this day for
                            $31.⅓. Dollars being the amount;—in the course of a month I shall procure some raisins & they shall be sent with other
                            articles I have to send. 
                  We have no news from Tunis, as soon as I have you shall be informed in much haste, I have to add
                            that I am with much regard yr m obt Sert
                        
                            (Signed) Ths. Appleton
                            
                        
                        
                            [Note in TJ’s hand]:
                     Note. Sartori, at Trenton sells his Maccaroni in
                                boxes of 25. ℔ each at 4. D. the box, or .16 ⅌ 
                        ℔
                     
                            
                        
                    